DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Application filed May 29, 2020 as a Continuation of Application Ser. No. 14/767,552 is acknowledged. Claims 1-15 are pending. 
Action on merits of claims 1-15 follows.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/767,552, filed on August 12, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29 and June 10, 2020 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
AN ORGANIC LIGHT EMITTING DEVICE HAVING A CARBAZOLE-BASED COMPOUND FORMED BETWEEN CATHODE AND LIGHT EMITTING LAYER AND A SPIROBIFLUORENE-MONOAMINE BASED COMPOUND FORMED BETWEEN ANODE AND LIGHT EMITTING LAYER

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites: the organic light emitting diode of claim 1, wherein the compound of chemical formula 2 is any one of  the following formula 2-1 to 2-45: … 2-13, 2-14, 2-27, 2-28, 2-43, 2-44.
However, claim 1, recites: Ar3 and Ar4 are the same as or different …, and are each independently a substituted or unsubstituted …,.
Since these Ar3 and Ar4 are linked together, they are not “independently”.
Claim 11 contravenes claim 1. Therefore, claim 11 are infinite.    

Claim 15 recites: the organic light emitting diode of claim 12, wherein the compound of chemical formula 1-1 is any one of  the following compounds: …. Chemical formula 1-1-8; 1-1-9, … 1-1-32.
However, claim 12 recites: … m is an integer of 1 to 2. 
These compound contain more than 2 of monocyclic arylene group.
Claim 15 contravenes claim 12. Therefore, claim 15 is indefinite. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ITO et al. (US. Pub. No. 2015/0318510) of record.
With respect to claim 1, ITO teaches an organic light emitting diode as claimed including: 
an anode (110); 
a cathode (190); 
a light emitting layer (150) provided between the anode (110) and the cathode (190); 
an organic material layer provided between the cathode (190) and the light emitting layer (150) and including a compound of any one of following Chemical Formula 1-2 to 1-4: 
Chemical Formula 1-2 

    PNG
    media_image1.png
    576
    310
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    391
    325
    media_image2.png
    Greyscale

wherein in Chemical Formulas 1-2 to 1-4, (See pages 45-48)
X1 to X3 are the same as or different from each other, and are 5each independently N or CH; 
at least one of X1 to X3 is N; 
L1 is a substituted or unsubstituted monocyclic arylene group having 6 to 24 carbon atoms; 
m is an integer of 1 to 2; 10in the case where m is an integer of 2, the two L1s are the same as or different from each other; and 
Ar and Ar2 are the same as or different from each other, and are each independently a substituted or unsubstituted monocyclic or polycyclic aryl group having 6 to 20 carbon atoms; 
15provided that at least one of Ar and Ar2 is a phenyl group substituted by a substituted or unsubstituted aryl group; a biphenyl group substituted - 79 -by one or two or more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a terphenyl group that is unsubstituted or substituted by one or two or more substituent groups selected from the 5group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a naphthyl group that is unsubstituted or substituted by one or two or more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a triphenylenylene 10group that is unsubstituted or substituted by one or two or more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a fluorenyl group that is unsubstituted or substituted by a substituted or unsubstituted alkyl group; or a phenanthrenyl group substituted by one or 15two or more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; 
Z1 is deuterium; 
p is an integer of 0 to 10; and 
20an organic material layer provided between the anode and the light emitting layer and including a compound of the following Chemical Formula 2: 
- 80 -Chemical Formula 2 (Formula 201, HT6)

    PNG
    media_image3.png
    277
    342
    media_image3.png
    Greyscale

wherein in Chemical Formula 2: 
Ar3 and Ar4 are the same as or different from each other, and are 5each independently a substituted or unsubstituted phenyl group, a substituted or unsubstituted biphenyl group, a substituted or unsubstituted fluorenyl group, a substituted or unsubstituted spirobifluorenyl group, or a substituted or unsubstituted dibenzofuran group, or are bonded to each other to form a substituted or unsubstituted dihydroacridine structure; 
10L2 is a substituted or unsubstituted monocyclic or polycyclic arylene group having 6 to 30 carbon atoms; 
n is an integer of 0 to 5; in the case where n is 2 or more, the two or more L2s are the same as or different from each other; 
15R1 to R4 are the same as or different from each other, and are each independently hydrogen or deuterium; 
q, r, and s are each an integer of 1 to 4; 
t is an integer of 1 to 3; 
in the case where q is 2 or more, the two or more R1s are the 20same as or different from each other; 
- 81 -in the case where r is 2 or more, the two or more R2s are the same as or different from each other; 
in the case where s is 2 or more, the two or more R3s are the same as or different from each other; and 5in the case where t is 2 or more, the two or more R4s are the same as or different from each other. (See FIG. 1, pp. 45-48 and Formula 201, HT6). 

With respect to claim 2, the organic material layer including the compound of any one of the Chemical Formulae 1-2 to 101-4 of ITO is an electron transport layer, an electron injection layer, or a layer simultaneously transporting and injecting electrons. 
The “electron transport layer, electron injection layer, or layer simultaneously transporting and injecting electrons” is the functions of the organic layer including the compound of any one of the Chemical Formulae 1-2 to 101-4. 
Since the organic material layer including the compound of any one of the Chemical Formulae 1-2 to 101-4 of ITO being formed between the cathode (190) and the light emitting layer (150), the function(s) is met.
   
With respect to claim 3, the organic material layer including the compound of Chemical Formula 2 of ITO is an electron 15blocking layer. 
The “electron blocking” is the functions of the organic layer including the compound of Chemical Formula 2.10
Since the organic material layer including the compound of Chemical Formula 2 10of ITO being formed between the anode (110) and the light emitting layer (150), the function(s) is met.
 
With respect to claim 4, the organic material layer including the compound of Chemical Formula 2 of ITO is in contact with the light emitting layer (150).  
Being a mixed layer and formed between the anode (110) and the light emitting layer (150), thus, the organic material layer including the compound of Chemical Formula 2 of ITO is in contact with the light emitting layer (150).  

With respect to claim 5, the organic light emitting diode of ITO further comprises one or two or more layers selected from the group consisting of an electron injection layer and an electron transport layer between the light emitting layer (150) and the cathode (190). 
With respect to claim 6, the organic light emitting diode of ITO further comprises one or two or more layers selected from the group consisting of a hole injection layer, a hole transport layer, and an electron blocking layer between the light emitting layer (150) and the anode (110). 
With respect to claim 7, L1 of ITO is a substituted or unsubstituted phenylene group, a substituted or unsubstituted biphenylene group, a substituted or unsubstituted terphenylene group, or a substituted or unsubstituted quaterphenylene group.
With respect to claim 8, X1 to X3 of ITO are N. 
With respect to claim 10, the L2 of ITO is a substituted or unsubstituted phenylene group; or n is 0.

With respect to claim 12, ITO teaches an organic light emitting diode as claimed including: 
an anode (110); 
a cathode (190); 
a light emitting layer (150) provided between the anode (110) and the cathode (190); 
an organic material layer provided between the cathode (190) and the light emitting layer (150) and including a compound of any one of following Chemical Formula 1-1: 
Chemical Formula 1-1: (See pp. 6-8)

    PNG
    media_image4.png
    265
    450
    media_image4.png
    Greyscale

wherein in Chemical Formulas 1-1, 
X1 to X3 are the same as or different from each other, and are each independently N or CH; at least one of X1 to X3 is N; 
L1 is a substituted or unsubstituted monocyclic arylene group having 6 to 24 carbon atoms; 
m is an integer of 1 or 2; in the case where m is an integer of 2, the two L1s are the same as or different from each other; and  
Ar1 and Ar2 are the same as or different from each other, and are each independently a phenyl group that is unsubstituted or substituted by one or two or more substituent groups selected from the group consisting 15of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a biphenyl group that is unsubstituted or substituted by one or two or more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a terphenyl group that is - 90 -unsubstituted or substituted by one or two or more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a naphthyl group that is unsubstituted or substituted by one or two or more substituent groups 5selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a triphenylenylene group that is unsubstituted or substituted by one or two or more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a 10fluorenyl group that is unsubstituted or substituted by a substituted or unsubstituted alkyl group; or a phenanthrenyl group that is unsubstituted or substituted by one or two or more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group;
15provided that at least one of Ar and Ar2 is a phenyl group that is unsubstituted or substituted by a substituted or unsubstituted aryl group; a biphenyl group that is unsubstituted or substituted by one or two or more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a 20terphenyl group that is unsubstituted or substituted by one or two or more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a naphthyl group that is unsubstituted or substituted by one or two or more substituent groups selected from the group consisting of a substituted or 25unsubstituted alkyl group and a substituted or unsubstituted aryl group; a triphenylenylene group that is unsubstituted or substituted by one or two or - 91 -more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; a fluorenyl group that is unsubstituted or substituted by a substituted or unsubstituted alkyl group; or a phenanthrenyl group that is 5substituted by one or two or more substituent groups selected from the group consisting of a substituted or unsubstituted alkyl group and a substituted or unsubstituted aryl group; 
Z1 is deuterium; 
P' is an integer of 0 to 8; and 
10an organic material layer provided between the anode and the light emitting layer and including a compound of the following Chemical Formula 2: 
Chemical Formula 2 (Formula 201, HT6)

    PNG
    media_image3.png
    277
    342
    media_image3.png
    Greyscale

wherein in Chemical Formula 2: 
15Ar3 and Ar4 are the same as or different from each other, and are each independently a substituted or unsubstituted phenyl group, a substituted or unsubstituted biphenyl group, a substituted or unsubstituted fluorenyl group, a substituted or unsubstituted spirobifluorenyl group, or a substituted or unsubstituted dibenzofuran group, or are bonded to each 20other to form a substituted or unsubstituted dihydroacridine structure; 
- 92 -L2 is a substituted or unsubstituted monocyclic or polycyclic arylene group having 6 to 30 carbon atoms; 
n is an integer of 0 to 5; in the case where n is 2 or more, the two or more L2s are the same 5as or different from each other; 
R1 to R4 are the same as or different from each other, and are each independently hydrogen or deuterium; 
q, r, and s are each an integer of 1 to 4; 
t is an integer of 1 to 3; 
10in the case where q is 2 or more, the two or more R1s are the same as or different from each other; 
in the case where r is 2 or more, the two or more R2s are the same as or different from each other; 
in the case where s is 2 or more, the two or more R3s are the 15same as or different from each other; and 
in the case where t is 2 or more, the two or more R4s are the same as or different from each other. (See FIG. 1, pp. 6-8 and Formula 201, HT6). 

With respect to claim 13, Ar1 and Ar2 of ITO are 20the same as or different from each other, and are each independently an unsubstituted phenyl group or an unsubstituted biphenyl group. 
With respect to claim 14, Ar1 and Ar2 of ITO are the same as or different from each other, and are each independently a phenyl 25group that is unsubstituted or substituted by an aryl group; a biphenyl group; a terphenyl group; a naphthyl group; or a triphenylenylene group; 
provided that at least one of Ar1 and Ar2 is a phenyl group substituted by - 93 -an aryl group; a terphenyl group; a naphthyl group; or a triphenylenylene group.  
With respect to claim 15, the compound represented by Chemical Formula 1-1 of ITO is represented at least by one compound. (See page 129).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ITO ’510 as applied to claim 1 above, and further in view of YANG et al. (US. Pub. No. 2014/0316136) of record. 
ITO teaches the organic light emitting diode as discussed in claim 1 above including the compound of Chemical Formula 1-2 to 1-4 (pp. 6-8).
Thus, ITO is shown to teach all the features of the claim with the exception of explicitly disclosing the compound selected from the group 1-2-1 to 1-4-2.  
However, YANG teaches an organic light emitting diode including an organic material layer including a compound of Chemical Formula 2 to 4. (See ¶ [0026]-[0044]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the organic light emitting diode of ITO utilizing the organic material layer selected from the compound of Chemical Formula 2 to 4  as taught by YANG to provide a device with high luminous efficiency and long operating lifespan. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
          
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ITO ’510 as applied to claim 1 above, and further in view of PFLUMM et al. (US. Pub. No. 2013/0207046) of record. 
As best understood by Examiner, ITO teaches the organic light emitting diode as discussed in claim 1 above including the compound of Chemical Formula 2 (Formula 201).
Thus, ITO is shown to teach all the features of the claim with the exception of explicitly disclosing the Chemical Formula being any of the compound Formula 2-1 to 2-45. 
However, PFLUMM teaches an organic light emitting diode including an organic material layer including a compound of Chemical Formula 2 is of any one of the following Chemical Formula (1) - (162). (See pages 14-62).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the organic light emitting diode of ITO having the organic material layer selected from the compound (1) to (162) as taught by PFLUMM to significantly improve the lifetime and efficiency of the device.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829